Exhibit 10.7(C)
 
 
SECOND AMENDMENT TO
DISTRIBUTION SERVICES AGREEMENT
(Wholesale Distribution)


This Second Amendment to the Distribution Services Agreement (this “Amendment”)
is made and entered into as of July 31, 2012 (the “Amendment Effective Date”),
by and between DYAX CORP. (“Dyax”) and ASD Specialty Healthcare, Inc. (“ASD”).


WHEREAS, Dyax and ASD entered into that certain Distribution Services Agreement,
dated November 19, 2009 (the “Agreement”), pursuant to which ASD is to provide
distribution services to Dyax in connection with the product Kalbitor®; and


WHEREAS, the parties desire to amend Agreement to allow ASD to perform addition
services from time to time as further described below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


 
1.
Defined Terms.

 
Any capitalized terms that are used in this Amendment but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement or First
Amendment.
 
 2.      Amendments.


 
A.
The parties agree that a new Section 2.6 shall be added to the Agreement:

 
“Additional Support Services: Statement of Work.  ASD shall provide certain
support services relating to the sale and distribution of Product to Wholesale
Customers (“Support Services”).  The specific nature of the Support Services and
any additional terms and conditions applicable to such Support Services shall be
set forth in a writing (each such writing, a “Statement of Work”).  Any changes
to a Statement of work must be in writing and approved by both parties.  All
Support Services performed under any Statement of Work shall be subject to all
of the terms and conditions set forth herein.”
 
 3.       No Other Amendments.


Except as expressly amended hereby, the Agreement, as originally executed
remains in full force and effect.  It is agreed by the parties that all
references to the Agreement hereafter made by them in any document or instrument
delivered pursuant to or in connection with the Agreement shall be deemed to
refer to the Agreement as amended hereby.


 4.       Entire Agreement.


This Amendment and the Agreement embody the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and understandings relating to the subject
matter.


 5.       Counterparts.
 
 
 

--------------------------------------------------------------------------------

 
 
This Amendment may be executed in multiple counterparts, each of which will be
considered an original, but which together will constitute one and the same
document.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers or representatives as of the Amendment
Effective Date.




ASD SPECIALTY HEALTHCARE, INC.
 
DYAX CORP.
     
By:
/s/ Matt Johnson
 
By:
/s/R.J. Berard
Name:
Matt Johnson
 
Name:
R.J. Berard
Title:
COO
 
Title:
VP, Commercial